 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

The premises at 1101 E Forest Hill Avenue, Oak Creek,
Wisconsin; and a 2008 black GMC Acadia bearing VIN#
1GKER13748J138676 and Wisconsin license plate 671NGF.

20m $G0

Case No.

 

New Nee Nee Neue Nee Nee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
ml evidence of a crime;
li contraband, fruits of crime, or other items illegally possessed;
ml property designed for use, intended for use, or used in committing a crime;
C2) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. § 241

The application is based on these facts: See attached affidavit.

CL] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

C ewe
(/ “Applicant's sig@raare-—~-

Special Agent Jessica Krueger
Printed Name and Title

Sworn to before me and signed in my presence: Nou
Date: Que. —~ / q, 2d Oo cath]

Judge’s signature
~~

 

City and State: Milwaukee, Wisconsi William E, Callahan _U.S. Magistrate Judge
WEESE ZT SETH-UOSEU-WEC Filed 01/24/20 “Pagerhabll Nhe alaument 1

 
 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Jessica Krueger, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a warrant to search the premises known as
1101 E Forest Hill Avenue, Oak Creek, Wisconsin (hereinafter “Subject Premises”),
and the vehicle identified as 2008 GMC Acadia bearing VIN# 1GKER13748J 138676
(hereinafter referred to as "Subject Vehicle”), all further described in Attachment A,

for the things described in Attachment B.

2. I am a Special Agent with the FBI and have been since November
2009. I am involved in investigations of persons suspected of violations of Federal
law in the State of Wisconsin and throughout the United States. I have gained
experience conducting investigations through formal training and consultation with
local, state, and federal law enforcement agencies as well as from law enforcement
investigations themselves. I have assisted in multiple criminal investigations and

participated in numerous search and arrest warrants related to such investigations

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 2 of 34 Document 1
 

3. This affidavit is intended to show only that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about

this matter.
PROBABLE CAUSE

4, The FBI is investigating criminal activity by members of an
organization called “The Base,” a neo-Nazi group that aims to unify militant white
supremacists around the globe and provide them with paramilitary training in
preparation for a “race war.” As described herein, Yousef Omar Barasneh is a
member of “The Base,” and in September 2019, he conspired with others and
participated in vandalizing a synagogue in Racine, Wisconsin, in violation of, among
other things, and 18 U.S.C. § 241, which makes it a felony to “conspire to injure,
oppress, threaten, or intimidate any person in any State, Territory, Commonwealth,
Possession, or District in the free exercise or enjoyment of any right or privilege
secured to him by the Constitution or laws of the United States.” Relatedly, 42
U.S.C. § 1982, secures the right of all U.S. citizens to hold and use real and personal
property, including property used for religious purposes.

5. On September 22, 2019, law enforcement officers in Wisconsin

discovered that the Beth Israeli Sinai Congregation located at 3009 Washington

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 3 of 34 Document 1
 

 

Avenue Racine, Wisconsin, had been vandalized. Specifically, the officers saw

swastikas, the symbol for The Base, and anti-Semitic words spray-painted on the
exterior of the building. The synagogue is an active organization comprised of
Jewish members who worship and conduct other religious activities therein.

6. Similarly, on September 21, 2019, law enforcement officers in Hancock,
Michigan, discovered that the Temple Jacob had been vandalized. Specifically, they
saw swastikas and the symbol of The Base spray-painted on the exterior of the
building. As with the synagogue in Racine, Wisconsin, the synagogue in Michigan is
an active organization comprised of Jewish members who worship and conduct
other religious activities therein.

7. Based on my training and experience and familiarity with this
investigation, I am aware that The Base is a white, racially-motivated extremist
group that describes itself as an “international survivalism & self-defense network,
for nationalists of European descent,” and offers “IRL” (in real life) survivalist
training to resist “our People's extinction,” or the extinction of the white race.
Members of The Base communicate with each other through online platforms and
encrypted online messaging applications and chat rooms. In these communications,
they have discussed, among other things, acts of violence against minorities

Gncluding African Americans and Jewish-Americans), Base military training

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 4 of 34 Document 1
 

 

camps, and ways to make improvised explosive devices (“IEDs”). The symbol used

by The Base is a black flag with three white Runic Eihwaz symbols.

8. Based on information I have received during the course of this
investigation, I am aware that The Base has been active in Wisconsin and that
there are members of the “North Central region,” alternatively known as the “Great
Lakes cell,” based in Wisconsin. For instance, in early June 2019, Base recruitment
flyers were posted at Marquette University in Milwaukee, WI. In July 2019, The
Base organized an armed training session for members in Wood County, Wisconsin,
and posted photos to social media about the session. And, as noted above, the
symbol for The Base was discovered spray-painted on the Beth Israel Sinai
Congregation synagogue in Racine, WI.

9. As part of the investigation, the FBI received information from an
individual associated with The Base, who I will refer to as co-conspirator #1 (“CC1”).
In statements to the FBI between October 2019 and December 2019, CC1 admitted
that in September 2019, he directed other members of The Base to vandalize
minority-owned properties throughout the country. CC1 called this "Operation

Kristallnacht”! and directed others to “tag the shit” out of synagogues. Based on my

 

1 Based on publicly available information, I am aware that Operation Kristallnacht, or the Night of
Broken Glass, is an event that occurred in Nazi Germany on November 9 and 10, 1938. During this

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 5 of 34 Document 1
 

 

training and experience and familiarity with this investigation, I believe that CCl
meant that synagogues should be spray-painted with anti-Semitic graffiti. CC1
further elaborated on his instructions to other Base members, stating that “if
there's a window that wants to be broken, don't be shy.” CC1 told the FBI that the
operation was nationwide, and that CC1 knew members of The Base’s Great Lakes
cell carried out attacks against synagogues in Wisconsin and Michigan.

10. CC1 stated that the person who carried out the attack on the
synagogue in Racine, Wisconsin, was a Base member known as “Joseph” or “Josef.”
CC1 stated that Joseph was a member of The Base’s Great Lakes cell and was from
Wisconsin. CC1 stated that Joseph joined The Base around March 2019, and had
been vetted by the group’s leader. According to CC1, after the Racine synagogue
attack, Joseph sent CC1 a message on an encrypted platform with a news article
about the attack and wrote something to the effect of “here’s what I did.”

11. CCl stated that CC1 had never met Joseph in person. But, they had

communicated with each other via an encrypted message application, which can be

 

time, Jewish homes, hospitals, and schools throughout Germany were ransacked and demolished by
Nazi paramilitary soldiers and civilians. The name "Kristallnacht" comes from the shards of broken
glass that littered the streets after the windows of Jewish-owned stores, buildings, and synagogues
were smashed.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 6 of 34 Document 1
 

 

accessed via computer, cell phone, or other electronic device such as a tablet. CC1

knew Joseph to be a large individual as Joseph’s large size was a common joke in
The Base chat rooms. CCl and Joseph had planned to meet in person at a Base
meeting in Georgia in late October/early November 2019, but CC1 ultimately did
not attend that meeting.

12. Information provided by CC1 has been corroborated by investigators.
For instance, in November 2019, the FBI obtained a search warrant for CC1’s
residence and electronic devices. In CC1’s electronic devices, investigators found
evidence showing that that around September 17, 2019, and again on September 21,
2019, CC1 conducted multiple Google searches for “Kristallnacht.” Following the
search for “Kristallnacht” on September 17, 2019, CC1 used an internet browser to
access an encrypted messaging application known to be utilized by members of The
Base. The digital evidence showed that CC1 accessed the encrypted messaging
application and visited a section of the application that was labeled with the symbol
for The Base.

13. On September 23, 2019, CC1 conducted multiple Google searches for
“racine, wi,” “racine wi nazi,” and “racine wi anti-semitic.” CC1 also accessed news
websites and Twitter that had posted articles and comments on the Racine

synagogue vandalism. Further, the device evidence shows that on September 23,

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 7 of 34 Document 1
 

 

 

2019, CC1 accessed the same encrypted messaging application noted above. The

evidence showed that CC1 accessed a section of the encrypted messaging
application that was labeled with “JOSEPH.” Based on my training and experience
and my involvement in this investigation, I believe that CC1 was using the
encrypted messaging application to exchange messages with members of The Base,
including Joseph.

14. As part of the FBI’s investigation into the Base, an FBI undercover
employee (UCE) gained access to The Base’s members-only chat room on the
encrypted messaging application discussed above. This included a group chat in
September 2019 among several individuals in which CC1, utilizing his known Base
online moniker, urged other members of the group chat to respond to the doxing? of
a Base member. CC1 directed that between September 20-25, 2019, CC1 wanted
them to “get out and act. Flyers, windows, and tires.” He also told members of the
group chat that arsons, breaking windows, and slashing tires are near impossible to

track. In response to CC1’s call to action, a chat member named Joseph responded

 

2 Based on publicly available information, I am aware that “doxing” is the online practice of
researching and broadcasting private or identifying information about an individual or organization.
The methods employed to acquire this information include searching publicly available databases
and social media websites, hacking, and social engineering. Doxing is often done with malicious
intent.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 8 of 34 Document 1
 

 

“I agree with that . . . calculated action” and tagged CC1’s online moniker. Joseph

went on to write “imagine if across the country on local news, Everyone is reporting
on new nazi presence.” CC1 in the same chat wrote “20th—25th, vandalize my
friends. We'll push back on the enemy as they push bacjk [sic].” Another member of
the chat wrote “No point in random vandalizing... Much more effective if its
targeted,” to which Joseph responded “** MAKE IT WORTH IT.” As part of the
chat, CC1 wrote “Kristallnacht” and Joseph wrote “Take your time, plan your out
your AO.” Later on in the group chat, Joseph wrote “Our op will be a perfect fuck
you to these kikes if we become terrorists.” CC1 later wrote a long entry titled
“Operation Kristallnacht,” discussing why this was the time to act, to which Joseph
responded “Sieg Heil.”

15. CC1 has been arrested and charged in another federal district court
with violating 18 U.S.C. § 241. The charges relate to CC1’s conduct in directing
other Base members to attack synagogues in Racine, Wisconsin, and Hancock,
Michigan, as described above.

16. As noted above, during CC1’s interviews with the agents, he stated
that he had planned to meet Joseph in person at a Base meeting in Georgia in late
October/early November 2019, but CC1 ultimately did not attend that meeting. As

discussed below, that Base meeting did occur in Silver Creek, Georgia, from about

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 9 of 34 Document 1
 

 

October 30, 2019 until November 2, 2019, and that the Base member known as

Joseph attended the meeting.

17. Between October 31 and November 3, 2019, the UCE participated in
an “in real life” or “IRL” meeting of The Base at the residence of a Base member in
Silver Creek, Georgia. About a dozen individuals participated in the event,
including the Base member known as Joseph. The meeting included firearms
training, grappling, and basic medical training, and a pagan “blot” ritual where a
goat was sacrificed. UCE observed Joseph participate in many of these activities.

18. The Base member known as Joseph was observed by the FBI arriving
and departing this meeting while driving a dark GMC SUV bearing Wisconsin
license plate 671NGF. Records show that the vehicle with this plate is a 2008 GMC
Acadia with VIN# 1GKER13748J 138676 and registered to an individual with
initials O.B. with an address 1101 E Forest Hill Avenue, Oak Creek, Wisconsin
53154 (Subject Residence). Yousef Omar Barasneh, is the adult son of O.B. and
resides at the Subject Residence. Records from the State of Wisconsin show that
Yousef Omar Barasneh was born 11/26/1997, lists 1101 E Forest Hill Avenue, Oak
Creek, Wisconsin, as his residence, and that he is 6’2” and 300 lbs.

19. Ihave reviewed images of Joseph from the Base meeting in Georgia,

and Yousef Omar Baresneh’s Wisconsin Driver’s License photo, and I believe that

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 10 of 34 Document 1
 

 

The Base member known as Joseph is Yousef Omar Barasneh. Further, on

November 15, 2019, November 25, 2019, December 5, 2019, and January 10, 2020,
the FBI observed Yousef Omar Barasneh driving the Subject Vehicle in and around
Oak Creek, Wisconsin.

20. As part of the investigation, I reviewed information from Wyndham
Hotels and Resorts showing that on October 30 to 31, 2019, Yousef Omar Barsneh
registered to stay at a La Quinta Inn located at 15 Chateau Dr. SE, Rome, Georgia,
and provided a home address of 1101 Forrest Hill Avenue, Oak Creek, WI 53134.
That hotel is approximately seven miles from the Base residence in Silver Creek,
Georgia, where the Base meeting took place that same weekend.

21. As part of the investigation, FBI agents identified several dates and
locations where members of the Base were believed to have been. This included (1)
July 27, 2019, the date that The Base conducted training at the Wood County Firing
Range, 3705 Marsh Road, Town of Seneca, Wood County, WI 54495; and (2) the
evening of September 21, 2019, when the Beth Israeli Sinai Congregation located at
3009 Washington Avenue Racine, Wisconsin, was vandalized.

22. Thereafter, pursuant to a court order, agents obtained information
about cell phone connections to towers near those locations on those dates. The cell

tower information revealed that, on July 27, 2019, between 7:00 a.m. and 7:00 p.m.,

10

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 11o0f34 Document 1
 

 

a device with telephone number 414-418-8150 pinged approximately 78 times off

the tower close to 3705 Marsh Road, Town of Seneca, Wood County, WI 54495. The
information further showed that on September 21, 2019, between 8:38 p.m. and 9:08
p.m., the device with that number pinged approximately 6 times off the tower close
to 3009 Washington Avenue, Racine, Wisconsin.

23. Records obtained from AT&T show that during the relevant time
period, the phone number 414-418-8150 has been issued to subscriber O.B. and user
Yousef Barasneh, with a billing address 1101 E Forest Hill Avenue, Oak Creek,
Wisconsin, 53154. The records from AT&T state that the phone number is
associated with an Apple iPhone 6S with IMEI 3557670792347715, though I
understand that phone numbers may be ported among devices at any time. Police
records further show that on October 24, 2017, Yousef Omar Barasneh had contact
with the Oak Creek Police Department and reported to the officers that 414-418-
8150 was his (Yousef’s) phone number. Records from AT&T further show that,
between October 30 and November 2, 2019, the device with phone number 414-418-

8150 connected with cell towers near Rome, Georgia, and Silver Creek, Georgia.

24. Based on my training and experience, I know that most individuals
keep personal items such as credit cards, identification, and cell phones close to

them, often on their person, in their residence, or in their vehicle.

ll

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 12 of 34 Document 1
 

 

 

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

25. As described above and in Attachment B, this application seeks
permission to search for records that might be found on the Subject Premises and
Subject Vehicle, in whatever form they are found. One form in which the records
might be found is data stored on a computer’s hard drive or other storage media,
including cell phones. Thus, the warrant applied for would authorize the seizure of
electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

26. Probable cause. 1 submit that if a computer or storage medium is
found, there is probable cause to believe those records will be stored on that

computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage medium
can be stored for years at little or no cost. Even when files have been
deleted, they can be recovered months or years later using forensic tools.

This is so because when a person “deletes” a file on a computer, the data

12

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 13 of 34 Document 1
 

contained in the file does not actually disappear; rather, that data

remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the storage medium that
is not currently being used by an active file—for long periods of time
before they are overwritten. In addition, a computer’s operating system

may also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used for, and
who has used it. To give a few examples, this forensic evidence can take
the form of operating system configurations, artifacts from operating
system or application operation, file system data structures, and virtual
memory “swap” or paging files. Computer users typically do not erase or
delete this evidence, because special software is typically required for that

task. However, it is technically possible to delete this information.

13

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 14 of 34 Document 1
 

 

d. Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory

or “cache.”

27. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only computer files that might serve as
direct evidence of the crimes described on the warrant, but also for forensic
electronic evidence that establishes how computers were used, the purpose of their
use, who used them, and when. There is probable cause to believe that this forensic
electronic evidence will be on any storage medium in the subject premises and

subject vehicle because:

a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or edited, or of
a deleted portion of a file (such as a paragraph that has been deleted from
a word processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes
were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal

information such as online nicknames and passwords. Operating systems

14

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 15 of 34 Document 1
 

 

can record additional information, such as the attachment of peripherals,

the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can
record information about the dates files were created and the sequence in

which they were created, although this information can later be falsified.

b. As explained herein, information stored within a computer and
other electronic storage media may provide crucial evidence of the “who,
what, why, when, where, and how’ of the criminal conduct under
investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion.
In my training and experience, information stored within a computer or
storage media (e.g., registry information, communications, images and
movies, transactional information, records of session times and durations,
internet history, and anti-virus, spyware, and malware detection
programs) can indicate who has used or controlled the computer or storage
media. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection

programs may indicate whether the computer was remotely accessed, thus

15

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 16 of 34 Document 1
 

inculpating or exculpating the computer owner. Further, computer and

storage media activity can indicate how and when the computer or storage
media was accessed or used. For example, as described herein, computers
typically contain information that log: computer user account session
times and durations, computer activity associated with user accounts,
electronic storage media that connected with the computer, and the IP
addresses through which the computer accessed networks and the
internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use,
and events relating to the crime under investigation. Additionally, some
information stored within a computer or electronic storage media may
provide crucial evidence relating to the physical location of other evidence
and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information incorporated
into its file data. Such file data typically also contains information
indicating when the file or image was created. The existence of such image
files, along with external device connection logs, may also indicate the
presence of additional electronic storage media (e.g., a digital camera or

cellular phone with an incorporated camera). The geographic and timeline

16

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 17 of 34 Document 1

 
 

 

information described herein may either inculpate or exculpate the

computer user. Last, information stored within a computer may provide
relevant insight into the computer user’s state of mind as it relates to the
offense under investigation. For example, information within the
computer may indicate the owner’s motive and intent to commit a crime
(e.g., internet searches indicating criminal planning), or consciousness of
guilt (e.g., running a “wiping” program to destroy evidence on the
computer or password protecting/encrypting such evidence in an effort to

conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer
works can, after examining this forensic evidence in its proper context,
draw conclusions about how computers were used, the purpose of their

use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are
necessary to draw an accurate conclusion is a dynamic process. While it is
possible to specify in advance the records to be sought, computer evidence

is not always data that can be merely reviewed by a review team and

17

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 18 of 34 Document 1
 

 

passed along to investigators. Whether data stored on a computer is

evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls

within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the
purpose of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium. For
example, the presence or absence of counter-forensic programs or anti-
virus programs (and associated data) may be relevant to establishing the

user’s intent.

28. Necessity of seizing or copying entire computers or storage media. In
most cases, a thorough search for information that might be stored on storage
media often requires the seizure of the physical storage media and later off-site
review consistent with the warrant. In lieu of removing storage media from a
premises, it is sometimes possible to make an image copy of storage media.
Generally speaking, imaging is the taking of a complete electronic picture of the

computer’s data, including all hidden sectors and deleted files. Either seizure or

18

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 19 of 34 Document 1
 

 

imaging is often necessary to ensure the accuracy and completeness of data

recorded on the storage media, and to prevent the loss of the data either from

accidental or intentional destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be easily viewed
on site. Analyzing evidence of how a computer has been used, what it has
been used for, and who has used it requires considerable time, and taking
that much time on premises could be unreasonable. As explained above,
because the warrant calls for forensic electronic evidence, it is exceedingly
likely that it will be necessary to thoroughly examine storage media to
obtain evidence. Storage media can store a large volume of information.
Reviewing that information for things described in the warrant can take
weeks or months, depending on the volume of data stored, and would be

impractical and invasive to attempt onsite.

b. Technical requirements. Computers can be configured in
several different ways, featuring a variety of different operating systems,
application software, and configurations. Therefore, searching them

sometimes requires tools or knowledge that might not be present on the

19

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 20 of 34 Document 1
 

 

search site. The vast array of computer hardware and software available

makes it difficult to know before a search what tools or knowledge will be
required to analyze the system and its data on the Premises. However,
taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and

knowledge.

c. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may

require off-site reviewing with specialized forensic tools.

29. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or
otherwise copying storage media that reasonably appear to contain some or all of
the evidence described in the warrant, and would authorize a later review of the
media or information consistent with the warrant. The later review may require
techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of a hard drive to human inspection in order

to determine whether it is evidence described by the warrant.

20

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 21 of 34 Document 1
 

 

30. Because several people share the Subject Premises as a residence, it 1s

possible that the Subject Premises will contain storage media that are
predominantly used, and perhaps owned, by persons who are not suspected of a
crime. If it is nonetheless determined that that it is possible that the things
described in this warrant could be found on any of those computers or storage
media, the warrant applied for would permit the seizure and review of those items

as well.

UNLOCKING ELECTRONIC DEVICES USING BIOMETRIC FEATURES

31. I know from my training and experience, as well as publicly available
materials, that encryption systems for mobile phones and other electronic devices
are becoming ever more widespread. Such encryption systems protect the contents
of these devices from unauthorized access by users, and render these contents
unreadable to anyone who does not have the device’s password. As device
encryption becomes more commonplace, the encryption systems implemented by
device manufacturers are becoming more robust, with few—if any—workarounds
available to law enforcement investigators.

32.  Ialso know that many electronic devices, particularly newer mobile
devices and laptops, offer their users the ability to unlock the device through

biometric features in lieu of a numeric or alphanumeric passcode or password.

21

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 22 of 34 Document 1
 

These biometric features include fingerprint scanners, facial recognition features,
and iris recognition features. Some devices offer a combination of these biometric
features, and the user of such devices can select which features they would like to
utilize. Therefore, I request that this warrant permit law enforcement agents to
obtain from Yousef Omar Barasneh the compelled display of any physical biometric
characteristics (such as fingerprint/thumbprint or facial characteristics) necessary
to unlock any device(s) requiring such biometric access subject to seizure pursuant
to this warrant for which law enforcement has reasonable suspicion that the
aforementioned person(s)’ physical biometric characteristics will unlock the
device(s).

33. Ifa device is equipped with a fingerprint scanner, a user may enable
the ability to unlock the device through his or her fingerprints. For example, Apple
offers a feature called “Touch ID,” which allows a user to register up to five
fingerprints that can unlock a device. Once a fingerprint is registered, a user can
unlock the device by pressing the relevant finger to the device’s Touch ID sensor,
which is found in the round button (often referred to as the “home” button) located
at the bottom center of the front of the device. The fingerprint sensors found on
devices produced by other manufacturers have different names but operate

similarly to Touch ID.

22

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 23 of 34 Document 1
 

 

34. If a device is equipped with a facial-recognition feature, a user may

enable the ability to unlock the device through his or her face. For example, this
feature is available on certain Android devices and is called “Trusted Face.” During
the Trusted Face registration process, the user holds the device in front of his or her
face. The device’s front-facing camera then analyzes and records data based on the
user’s facial characteristics. The device can then be unlocked if the frontfacing
camera detects a face with characteristics that match those of the registered face.
Facial recognition features found on devices produced by other manufacturers (such
as Apple’s “Face ID”) have different names but operate similarly to Trusted Face.
35. Ifa device is equipped with an iris-recognition feature, a user may
enable the ability to unlock the device with his or her irises. For example, on certain
Microsoft devices, this feature is called “Windows Hello.” During the Windows Hello
registration, a user registers his or her irises by holding the device in front of his or
her face. The device then directs an infrared light toward the user’s face and
activates an infrared-sensitive camera to record data based on patterns within the
user’s irises. The device can then be unlocked if the infrared-sensitive camera
detects the registered irises. Iris-recognition features found on devices produced by
other manufacturers have different names but operate similarly to Windows Hello.

36. In my training and experience, users of electronic devices often enable

23

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 24 of 34 Document 1
 

 

the aforementioned biometric features because they are considered to be a more

convenient way to unlock a device than by entering a numeric or alphanumeric
passcode or password. Moreover, in some instances, biometric features are
considered to be a more secure way to protect a device’s contents. This is
particularly true when the users of a device are engaged in criminal activities and
thus have a heightened concern about securing the contents of a device.

37. As discussed in this Affidavit, your Affiant has reason to believe that
one or more digital devices are subject to search and seizure pursuant to the
applied-for warrant. The passcode or password that would unlock such device(s)
subject to search under this warrant currently is not known to law enforcement.
Thus, law enforcement personnel may not otherwise be able to access the data
contained within the device(s), making the use of biometric features necessary to
the execution of the search authorized by this warrant.

38. I also know from my training and experience, as well as from
information found in publicly available materials including those published by
device manufacturers, that biometric features will not unlock a device in some
circumstances even if such features are enabled. This can occur when a device has
been restarted, inactive, or has not been unlocked for a certain period. For example,

certain Apple devices cannot be unlocked using Touch ID when: (1) more than 48

24

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 25 of 34 Document 1
 

 

hours has elapsed since the device was last unlocked; or, (2) when the device has not

been unlocked using a fingerprint for 8 hours and the passcode or password has not
been entered in the last 6 days. Similarly, certain Android devices cannot be
unlocked with Trusted Face if the device has remained inactive for four hours.
Biometric features from other brands carry similar restrictions. Thus, in the event
law enforcement personnel encounter a locked device equipped with biometric
features, the opportunity to unlock the device through a biometric feature may exist
for only a short time. Due to the foregoing, if law enforcement personnel encounter
any device(s) that are subject to seizure pursuant to this warrant and may be
unlocked using one of the aforementioned biometric features, the warrant I am
applying for would permit law enforcement personnel to obtain from the
aforementioned person the display of any physical biometric characteristics (such as
fingerprint/thumbprint or facial characteristics) necessary to unlock any device(s),
including to (1) press or swipe the fingers (including thumbs) of the aforementioned
person to the fingerprint scanner of the device(s); (2) hold the device(s) in front of
the face of the aforementioned person to activate the facial recognition feature:
and/or (3) hold the device(s) in front of the face of the aforementioned person to

activate the iris recognition feature, for the purpose of attempting to unlock the

25

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 26 of 34 Document 1
 

 

device(s) in order to search the contents as authorized by this warrant.

CONCLUSION
39. Isubmit that this affidavit supports probable cause for a warrant to
search the properties described in Attachment A and seize the items described in

Attachment B.

 

3 The proposed warrant does not authorize law enforcement to require that the aforementioned person state or
otherwise provide the password, or identify specific biometric characteristics (including the unique finger(s) or other
physical features) that may be used to unlock or access the Device(s). However, the voluntary disclosure of such
information by the aforementioned person(s) would be permitted under the proposed warrant.

26

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 27 of 34 Document 1
 

ATTACHMENT A

Property to be searched

The property to be searched is further described as follows:
The premises known as 1101 E Forest Hill Avenue, Oak Creek, Wisconsin,

more particularly described as a two-story white and brown house with an
attached garage and two outer buildings.

The vehicle identified as a 2008 black GMC Acadia bearing VIN#
1GKER13748J 138676 and Wisconsin license plate 671INGF.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 28 of 34 Document 1
 

ATTACHMENT B

Property to be seized

1. All records relating to violations of 18 U.S.C. § 241 (conspiracy against
rights), those violations involving Yousef Omar Barasneh (“Barasneh”) and

occurring after March 1, 2019, including:

a. Records and information relating to a conspiracy to injure,
oppress, threaten, and intimidate minority citizens, including Jewish
citizens, in the free exercise of their legal rights, including the right to
hold and use real and personal property in the same manner as that right
is enjoyed by white citizens, as guaranteed by Title 42, United States

Code, Section 1982.

b. Records and information relating the organization known as The
Base, associates of The Base, or white supremacy ideology, including any

communications;

c. Records and information relating to the Beth Israeli Sinai

Congregation;

d. Records and information relating to targets or potential targets
of threats, harassment, or intimidation by the Base or otherwise based on

white supremacist ideology;

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 29 of 34 Document 1

 
 

 

e. Clothing and other items worn or used by the suspect during

activities associated with The Base or in furtherance of violations of 18

U.S.C. § 241, including any preparatory activities;

f. Records and information relating to the identity or location of

the suspect, associates, and co-conspirators;

g. Apple iPhone 68 with IMEI 3557670792347715, and any cellular

device assigned phone number 414-418-8150.

2. Computers or storage media used as a means to commit the violations

described above, including communicating with co-conspirators.

3. For any computer or storage medium whose seizure is otherwise
authorized by this warrant, and any computer or storage medium that contains or

in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER’):

a. evidence of who used, owned, or controlled the COMPUTER at
the time the things described in this warrant were created, edited, or
deleted, such as logs, registry entries, configuration files, saved
usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and

correspondence;

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 30 of 34 Document 1
 

 

b. evidence of software that would allow others to control the

COMPUTER, such as viruses, Trojan horses, and other forms of malicious
software, as well as evidence of the presence or absence of security

software designed to detect malicious software;
c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or
used to determine the chronological context of computer access, use, and

events relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it

relates to the crime under investigation;

f. evidence of the attachment to the COMPUTER of other storage

devices or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that

are designed to eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used;

1. passwords, encryption keys, and other access devices that may

be necessary to access the COMPUTER;

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 31 of 34 Document 1
 

 

j. documentation and manuals that may be necessary to access the

COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used

by the COMPUTER;

1. records of or information about the COMPUTER’s Internet
activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered

into any Internet search engine, and records of user-typed web addresses;

m. contextual information necessary to understand the evidence

described in this attachment.

As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage (such as
hard disks or other media that can store data); any handmade form (such as
writing); any mechanical form (such as printing or typing); and any photographic
form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 32 of 34 Document 1
 

 

arithmetic, or storage functions, including desktop computers, notebook computers,

mobile phones, tablets, server computers, and network hardware.

The term “storage medium” includes any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy disks,

flash memory, CD-ROMs, and other magnetic or optical media.

This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order
to locate evidence, fruits, and instrumentalities described in this warrant. The
review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of
the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

During the execution of the search of the property described in Attachment A,
law enforcement personnel are authorized to (1) press or swipe the fingers
(including thumbs) of Barasneh to the fingerprint scanner of the device(s); (2) hold
the device(s) in front of the face of Barasneh and activate the facial recognition

feature; and/or (3) hold the device(s) in front of the face of Barasneh and activate

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 33 of 34 Document 1
 

the iris recognition feature, for the purpose of attempting to unlock the device(s) in

order to search the contents as authorized by this warrant.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 34 of 34 Document 1

 
